PER CURIAM:
Claimant seeks $410.00 allegedly owed by respondent for the printing of forms for Fairmont State College. The Request for Quotations submitted to claimant stated the form was an “Instructor’s Grade Report - 3 part - Exactly as per attached sample. No substitutes will be accepted.” However, the form which was attached was labelled a “Receipt Form” for the Business Office of Fairmont State College. William P. Gerichten, Division Manager of Chapman Printing, testified that it was his company’s policy to print the form as attached. No inquiry was made to respondent concerning the discrepancy. When the forms were delivered to Fairmont, claimant was informed they were not the correct forms, and payment was refused. Mr. Gerichten was uncertain whether the printed materials had been returned to claimant or were still in Fairmont State College’s possession.
It is obvious that a discrepancy existed between the form described on the Request for Quotations and the sample form attached thereto. This was due to an error on the part of respondent. It is also obvious that this discrepancy was not brought to respondent’s attention by the claimant.
The Court finds that the parties were equally at fault for allowing an obvious error to go uncorrected. As both claimant and respondent *166are at fault, they should be held responsible for an equal portion of the cost. The Court, therefore, makes an award to claimant in the amount of $205.00.
Award of $205.00.